Graves, C. J.
We think no error was committed by the ■circuit court in dismissing the bill in this cause.
It was filed in January, 1883, to set aside proceedings establishing a drain, and to enjoin the collection of complain .ant’s tax. The groundwork of the suit is that errors were ■committed in the course of the proceedings, and we think that several irregularities actually occurred; but none are pointed out or discovered which the Court can now regard as sufficient to invalidate the proceeding.
The bill rather insinuates than avers some deceptive conduct on the part of the commissioner. It does not amount to an allegation of fraud or even to a distinct charge of deception, and it would not be competent to regard it as a basis for the proof of either. But the evidence fails to fasten ■dishonest conduct on the commissioner.
The complainant has not been uniform in holding an adverse attitude. He joined with others in releasing the right *640of way, 'and he subsequently bid ofi the work for two sections. True, lie claims to have been misled or deceived,, but his explanations leave an impression that if he was, it must have been because he took very little, if any, pains tO' get accurate information. His views towards the scheme seem to have fluctuated as his opinion varied concerning his liability to be called on, or not called on, for a share of the expense. He deferred filing the bill until the entire tax,, except his own and that of another person who also filed a bill at the same time, had been collected.
The recent legislation in reference to these drain proceedings is a strong expression of policy which ought not to be* wholly disregarded, and it bears on the case before us very distinctly. Pub. Act 269 of the Laws of 1881, § 40.
The decree must be affirmed with costs.
The other Justices concurred.